Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Corrected Notice of Allowance corrects a typo found in claim 13.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Valeriya Svystun on 4/12/2021.

Claim 13 has been amended as follows: the claim has been amended to end in a period instead of a semicolon.

Claim 13 (Examiner’s Amendment) A heating device comprising: 
a barrel portion having a bottom and two sidewalls, a portion of the two sidewalls of the barrel portion forming a kettle portion, wherein a remainder of the two barrel sidewalls and bottom not forming the kettle portion define an open top and a barrel cavity, and wherein a back wall and sidewalls of the kettle portion form a kettle cavity in communication with the barrel cavity; 

wherein the heating device comprises a grill grate removably mounted within the barrel cavity and being connected to a motor by means of a shaft, the grill grate configured to rotate within the barrel cavity while the heating device is stationary and independent of the 90 degree transition from the first position to the second position[[;]] [.]

REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons of allowance.  The invention titled “HEATING DEVICE” is in the field of outdoor heating devices that include of grills (BBQs) and mobile fire pits.  The primary reason for allowance of claims 1 and 13 being the heating device comprises an elongate vessel capable of rotating between a grilling mode when oriented horizontally and at non-grilling fire pit mode when oriented vertically and wherein a grill grate mounted therein, the grill grate being connected to a motor by means of a shaft and configured to rotate within the barrel portion while the heating device is stationary and independent of the 90 degree transition from said horizontal position to said vertical position.
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Snider (US 6913011) is an upright smoker and firepit.  It is not designed to be rotated 90 degrees between functions, however.
Sawaya (US 2011/0011387) is a barrel-style BBQ/cooker that is used horizontally.  However, it is not designed to be rotated up 90 degrees to be used as a firepit.
Yoon (US 629001) teaches a motorized grill grate, however, Yoon fails to teach the grate rotating 90 degrees to transition from a horizontal position to a vertical position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHA M BECTON/Examiner, Art Unit 3762                

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762